Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brent Johnson on March 17, 2022.
The application has been amended as follows: 
Claim 1, line 3, delete “composition”.
Claim 1, line 4, delete “PLDC composition” and insert in its place --PDLC--.
Reasons for Allowance
	Claims 1-3 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or provide motivation to make/use a PDLC liquid crystal composition comprising a first, second, and third liquid crystal composite layer having a liquid crystal material, polydimethylsiloxane polymer, and an ionic compound. The closest prior art Mallya in view of Formentin taught PDLC compositions comprising a liquid crystal, ionic compound, and polydimethylsiloxane but did not teach a first, second, and third liquid crystal composite layer having a first, second, and third concentration of the liquid crystal and polymer material respectively. The closest prior .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722